DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Office Action is in response to the Application filed on 03/14/2022.  Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 & 21-23 are amended therein.  Claims 2, 9 & 16 are cancelled.  Claims 1, 3-48, 10-15 & 17-23 are under examination.  Within the previous Office Action mailed 12/22/2021, a transposed reference number was cited on the Non-Final Rejection and the PTO-892.  The correct reference number is Maurer, JR et al.  (U.S. Patent Application 2012/0106704 A1) has been corrected herein and a corrected PTO-892 supplied.  Further a second Non-Final is issued herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-8, 10-11, 13-15, 17-18 & 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurer, JR et al. (U.S. Patent Application 2012/0106704 A1).
Claim 1:  Maurer teaches –
A method (Claim 1), comprising:
identifying, based on a plurality of reference images [ITV is a 3D volume defined by the full 3D motion range of the TTV] (Para 0037-0040), a full motion range of a target [determining a full motion range of a target] (Claim 1, Line 3), 
wherein the full motion range of the target defines a full internal target volume (ITV) [wherein the full motion range of the target defines an internal target volume (ITV)] (Claim 1, Line 3-5)
Examiner’s note: The plurality of reference images is defined by the Specification as being the result of a 3D scan acquired at the beginning of a treatment session.  The Examiner contends that the prior art teaches such a plurality of reference images taken before the treatment session and is used in treatment planning session.
determining, based on a plurality of motion image [intra-treatment 3D image data] (Para 0048), a partial motion range of the target, [identifying a partial motion range of the target] (Claim 1, Line 6) 
wherein the partial motion range is an untracked portion of the full motion range of the target comprising one of an untracked plane or an untracked axis [wherein the partial motion range is an untracked portion of the full motion range] (Claim 8);
generating, by a processing device [by a computing system programmed] (Claim 1, Line 1-2), a partial ITV based on the partial motion range of the target [generating a partial-ITV based on the identified partial motion range] (Claim 1, Line 9-10) 
wherein the partial ITV is a volume swept by the target as the target moves through the partial motion range [wherein the partial-ITV is a volume swept by the target as the target moves through the partial motion range] (Claim 1, Line 10-12), and
wherein the partial ITV is smaller than the full ITV [the partial-ITV being smaller than the ITV] (Claim 1, Line 12-13);  
providing the partial ITV to assist in tracking the target [system determines whether the target is within a treatment zone. The treatment zone may be defined by a partial-ITV...The treatment delivery system may determine whether the target is within the treatment zone by tracking a position of the target] (Para 0056); and
volumetrically aligning the partial ITV to the full ITV [the partial-ITV is a projected ITV that is generated by projecting the motion onto the axis that is normal to the tracked imaging plane] to reduce baseline shift and setup error associated with the target [offset information that identifies an offset] (Para 0046).
Claim 3/1:  Maurer teaches wherein the plurality of reference images include a four-dimensional (4D) inhale and exhale planning image [4D CT study is acquired] (Para 0037), and wherein the 4D inhale and exhale planning image is a magnetic resonance imaging (MRI) image [images may be magnetic resonance imaging (MRI) scans] (Para 0035).
Claim 4/1:  Maurer teaches wherein the plurality of reference images include a three-dimensional (3D) inhale and exhale planning image [at least two 3D CT images of the anatomy to be treated are acquired by an image acquisition system] (Para 0036), and wherein the 3D inhale and exhale planning image is a magnetic resonance imaging (MRI) image [images may be magnetic resonance imaging (MRI) scans] (Para 0035).
Claim 6/1:  Maurer teaches further comprising tracking a motion of the target using a two-dimensional [2D tracking] motion x-ray image [tracked imaging plane may correspond to the imaging plane of an x-ray imager] (Para 0046).
Claim 7/1:  Maurer teaches wherein the plurality of reference images or the plurality of motion images are generated by one or more imaging sources at different positions with respect to a patient [patient from a number of directions] (Para 0048).
Claim 8:  Maurer teaches –
A system (Claim 1), comprising:
a memory (Para 0061); and a processing device [by a computing system programmed] (Claim 1, Line 1-2), operatively coupled with the memory [processing system may also include…such as memory] (Para 0061) to:
identify, based on a plurality of reference images [ITV is a 3D volume defined by the full 3D motion range of the TTV] (Para 0037-0040), a full motion range of a target [determining a full motion range of a target] (Claim 1, Line 3), 
wherein the full motion range of the target defines a full internal target volume (ITV) [wherein the full motion range of the target defines an internal target volume (ITV)] (Claim 1, Line 3-5)
Examiner’s note: The plurality of reference images is defined by the Specification as being the result of a 3D scan acquired at the beginning of a treatment session.  The Examiner contends that the prior art teaches such a plurality of reference images taken before the treatment session and is used in treatment planning session.
determine, based on a plurality of motion images [intra-treatment 3D image data] (Para 0048), a partial motion range of the target, [identifying a partial motion range of the target] (Claim 1, Line 6) 
wherein the partial motion range is an untracked portion of the full motion range of the target comprising one of an untracked plane or an untracked axis [wherein the partial motion range is an untracked portion of the full motion range] (Claim 8);
generate (Claim 1, Line 1-2), a partial ITV based on the partial motion range of the target [generating a partial-ITV based on the identified partial motion range] (Claim 1, Line 9-10) 
wherein the partial ITV is a volume swept by the target as the target moves through the partial motion range [wherein the partial-ITV is a volume swept by the target as the target moves through the partial motion range] (Claim 1, Line 10-12), and 
wherein the partial ITV is smaller than the full ITV [the partial-ITV being smaller than the ITV] (Claim 1, Line 12-13);
provide the partial ITV to assist in tracking the target [system determines whether the target is within a treatment zone. The treatment zone may be defined by a partial-ITV...The treatment delivery system may determine whether the target is within the treatment zone by tracking a position of the target] (Para 0056); and
volumetrically align the partial ITV to the full ITV [the partial-ITV is a projected ITV that is generated by projecting the motion onto the axis that is normal to the tracked imaging plane] to reduce baseline shift and setup error associated with the target [offset information that identifies an offset] (Para 0046).
Claim 10/8:  Maurer teaches wherein the plurality of reference images include a four-dimensional (4D) inhale and exhale planning image [4D CT study is acquired] (Para 0037), and wherein the 4D inhale and exhale planning image is a magnetic resonance imaging (MRI) image [images may be magnetic resonance imaging (MRI) scans] (Para 0035).
Claim 11/8:  Maurer teaches wherein the plurality of reference images include a three-dimensional (3D) inhale and exhale planning image [at least two 3D CT images of the anatomy to be treated are acquired by an image acquisition system] (Para 0036), and wherein the 3D inhale and exhale planning image is a magnetic resonance imaging (MRI) image [images may be magnetic resonance imaging (MRI) scans] (Para 0035).
Claim 13/8:  Maurer teaches wherein the processing device is further to track a motion of the target using a two-dimensional [2D tracking] motion x-ray image [tracked imaging plane may correspond to the imaging plane of an x-ray imager] (Para 0046).
Claim 14/8:  Maurer teaches wherein the plurality of reference images or the plurality of motion images are generated by one or more imaging sources at different positions with respect to a patient [patient from a number of directions] (Para 0048).
Claim 15:  Maurer teaches –
A non-transitory computer readable medium comprising instructions that, when executed by a processing device, cause the processing device (Para 0061) to:
identify, based on a plurality of reference images [ITV is a 3D volume defined by the full 3D motion range of the TTV] (Para 0037-0040), a full motion range of a target [determining a full motion range of a target] (Claim 1, Line 3), 
wherein the full motion range of the target defines a full internal target volume (ITV) [wherein the full motion range of the target defines an internal target volume (ITV)] (Claim 1, Line 3-5)
Examiner’s note: The plurality of reference images is defined by the Specification as being the result of a 3D scan acquired at the beginning of a treatment session.  The Examiner contends that the prior art teaches such a plurality of reference images taken before the treatment session and is used in treatment planning session.
determine, based on a plurality of motion images [intra-treatment 3D image data] (Para 0048), a partial motion range of the target, [identifying a partial motion range of the target] (Claim 1, Line 6) 
wherein the partial motion range is an untracked portion of the full motion range of the target comprising one of an untracked plane or an untracked axis [wherein the partial motion range is an untracked portion of the full motion range] (Claim 8);
generate (Claim 1, Line 1-2), a partial ITV based on the partial motion range of the target [generating a partial-ITV based on the identified partial motion range] (Claim 1, Line 9-10) 
wherein the partial ITV is a volume swept by the target as the target moves through the partial motion range [wherein the partial-ITV is a volume swept by the target as the target moves through the partial motion range] (Claim 1, Line 10-12), and 
wherein the partial ITV is smaller than the full ITV [the partial-ITV being smaller than the ITV] (Claim 1, Line 12-13);
provide the partial ITV to assist in tracking the target [system determines whether the target is within a treatment zone. The treatment zone may be defined by a partial-ITV...The treatment delivery system may determine whether the target is within the treatment zone by tracking a position of the target] (Para 0056); and 
volumetrically align the partial ITV to the full ITV [the partial-ITV is a projected ITV that is generated by projecting the motion onto the axis that is normal to the tracked imaging plane] to reduce baseline shift and setup error associated with the target [offset information that identifies an offset] (Para 0046).
Claim 17/15:  Maurer teaches wherein the plurality of reference images include a four-dimensional (4D) inhale and exhale planning image [4D CT study is acquired] (Para 0037), and wherein the 4D inhale and exhale planning image is a magnetic resonance imaging (MRI) image  [images may be magnetic resonance imaging (MRI) scans] (Para 0035).
Claim 18/15:  Maurer teaches wherein the plurality of reference images include a three-dimensional (3D) inhale and exhale planning image [at least two 3D CT images of the anatomy to be treated are acquired by an image acquisition system] (Para 0036), and wherein the 3D inhale and exhale planning image is a magnetic resonance imaging (MRI) image [images may be magnetic resonance imaging (MRI) scans] (Para 0035).
Claim 20/15:  Maurer teaches wherein the processing device is further to track a motion of the target using a two-dimensional [2D tracking] motion x-ray image [tracked imaging plane may correspond to the imaging plane of an x-ray imager] (Para 0046).
Claim 21/15:  Maurer teaches wherein to generate the partial ITV the processing device is to project the ITV to the partial ITV onto an axis normal to a treatment plane (Claim 10). 
Claim 22/15:  Maurer teaches wherein the plurality of motion images include a three-dimensional (3D) inhale and exhale intrafraction image [intra-treatment 3D image data] (Para 0048).  
Examiner’s Note:  It is understood based on the Disclosure of the Specification in Para 0059 that intrainfraction image is the same as the partial ITV image.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 12 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer, JR et al. (U.S. Patent Application 2012/0106704 A1) and further in view of Ling et al. (U.S. Patent Application 20210230466 A1).
Claim 5/1:  Maurer teaches wherein the plurality of motion images include a three-dimensional (3D) intrafraction image [intra-treatment 3D image data] (Para 0048).  Maurer fails to teach wherein the image is of a kilovoltage cone beam computed tomography (kV-CBCT) image.  However, Ling teaches a kilovoltage cone beam computed tomography (kV-CBCT) image (Para 0044) in order to provide essential information for patient treatment recording and verification (Para 0044).
	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method of Maurer to include the kilovoltage cone beam computed tomography (kV-CBCT) image as taught by Ling in order to provide essential information for patient treatment recording and verification (Para 0044).
Examiner’s Note:  It is understood based on the Disclosure of the Specification in Para 0059 that intrainfraction image is the same as the partial ITV image.
Claim 12/8:  Maurer teaches wherein the plurality of motion images include a three-dimensional (3D) intrafraction image [intra-treatment 3D image data] (Para 0048).  Maurer fails to teach wherein the image is of a kilovoltage cone beam computed tomography (kV-CBCT) image.  However, Ling teaches a kilovoltage cone beam computed tomography (kV-CBCT) image (Para 0044) in order to provide essential information for patient treatment recording and verification (Para 0044).
	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Maurer to include the kilovoltage cone beam computed tomography (kV-CBCT) image as taught by Ling in order to provide essential information for patient treatment recording and verification (Para 0044).
Claim 19/15:  Maurer teaches wherein the plurality of motion images include a three-dimensional (3D) intrafraction image [intra-treatment 3D image data] (Para 0048).  Maurer fails to teach wherein the image is of a kilovoltage cone beam computed tomography (kV-CBCT) image.  However, Ling teaches a kilovoltage cone beam computed tomography (kV-CBCT) image (Para 0044) in order to provide essential information for patient treatment recording and verification (Para 0044).
	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Maurer to include the kilovoltage cone beam computed tomography (kV-CBCT) image as taught by Ling in order to provide essential information for patient treatment recording and verification (Para 0044).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer, JR et al. (U.S. Patent Application 2012/0106704 A1). 
Claim 23/15:  Maurer teaches wherein the plurality of motion images include a three-dimensional (3D) inhale and exhale intrafraction image [intra-treatment 3D image data] (Para 0048).  Maurer fails to specifically teach wherein the motion image is a four-dimensional (4D).  However, Maurer teaches four-dimensional (4D) imaging in order to provide more accurate motion range of the tumor including the effects of hysteresis (Para 0037).
	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the motion image of Maurer to include the four-dimensional (4D) as taught by Maurer in order to provide essential information for patient treatment recording and verification (Para 0044).

Response to Arguments
Applicant’s arguments, see Page 7, filed 03/14/2022, with respect to the Claim Objections have been fully considered and are persuasive.  The Objection of Claims has been withdrawn. 
Applicant’s arguments, see Page 7, filed 03/14/2022, with respect to 35 U.S.C. § 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejections of the claims have been withdrawn. 
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.  The Applicant amended the independent claims to include subject matter of cancelled Claims 2, 9 & 16.  The Applicant submitted arguments that the prior art fails to teach volumetrically aligning the partial ITV to the full ITV to reduce baseline shift and setup error associated with the target.  The Applicant contends that the prior art of Maurer teaches identifying an offset between spine and a centroid of an ITV.  The prior art of Maurer does not disclose volumetrically aligning a partial ITV to a full ITV.  The Examiner respectfully disagrees.  Para 0046 of Maurer states:
The partial-ITV covers the motion range of the tumor in the untracked axis. A 1-view tracking method may be used, for example, when a tumor is only trackable in one imaging plane (e.g., if the tumor is occluded by another anatomical structure in the other imaging plane, or if only one X-ray detector is present). When a 1-view tracking method is used, target locations are found in 2D. The 2D tracking may be converted to 3D by projecting the 2D position onto a plane that is plane-parallel to a plane that intersects a treatment center. This plane is referred to as the treatment plane. In one embodiment, this plane is determined based on offset information that identifies an offset between the spine (or other reference structure) and a centroid of the ITV. In another embodiment, an image such as a cone-beam CT or 4D CT is taken in the treatment room prior to treatment delivery, and the position of the ITV in this image is used to align the treatment plane with the radiation beams [Emphasis added]

Maurer discloses that the relationship between the partial-ITV and its conversion into 3D using the treatment plane.  The treatment plane is aligned with 4D CT (consisting of 3D spatial elements and time) which has the full ITV position within the image.  The Examiner contends this alignment considers the offset (setup errors) between the reference structure and the centroid of the ITV.  The argument is unconvincing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793